Citation Nr: 1324827	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-21 772	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE
 
Entitlement to service connection for a skin disorder, to include tinea versicolor, to include as due to herbicide exposure.  
 
 
REPRESENTATION
 
Appellant represented by:  National Association of County Veterans Service Officers
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 


 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to July 1970. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
 
FINDING OF FACT
 
A skin disorder, to include tinea versicolor, is not related to service, and is not presumptively due to herbicide exposure.
 
 
CONCLUSION OF LAW
 
A skin disorder, to include tinea versicolor, was not incurred in or aggravated during the Veteran's service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in March 2013. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was offered the opportunity for a personal hearing, but failed to appear without good cause.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
The Board is further satisfied that the RO has substantially complied with the January 2013 remand directives as the RO obtained outstanding VA treatment records since January 2012, and obtained a VA medical opinion in February 2012 and January 2013.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Although the Veteran served in combat, he is not entitled to a combat presumption for a skin disorder, to include tinea versicolor, because he does not contend, nor is there any evidence suggesting, that any skin disorder, to include tinea versicolor, is related to combat service.  38 U.S.C.A. § 1154(b).
 
The Veteran has a current diagnosis of tinea versicolor.  Service treatment records indicate that in July 1968, the Veteran sought treatment for a rash on his left cheek of two days duration.  He was diagnosed with impetigo and prescribed three medications for treatment.  Follow up examination one week later revealed no lesions.  The appellant was advised to return to the clinic as necessary.

No additional complaints or findings pertaining to a skin disorder were made during the Veteran's active duty service.  At a May 1970 separation examination the appellant's skin disorder was clinically evaluated as normal.
 
At a June 2008 VA examination the Veteran reported that he had a rash since serving at Fort Dix, and that he had been diagnosed as having tinea versicolor.  He reported trying topical creams to no effect, and using Nizoral shampoo.  Following an examination, the examiner diagnosed tinea versicolor and opined that the skin disorder was not secondary to herbicide exposure.  
 
At a February 2012 VA examination the Veteran again described developing a rash at Fort Dix, with a skin condition beginning sometime in 1970, and affecting his chest as well as his arms.  He indicated that it was worse in the summer.  Since onset, this had reportedly been a chronic problem, and that  he had been diagnosed with tinea versicolor.  The examiner opined that tinea versicolor was less likely than not related to service, reasoning that service records did not show treatment for tinea versicolor.  
 
Pursuant to the most recent remand, a January 2013 VA addendum opinion addressing the Veteran's skin condition was obtained.  The examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by service.  The examiner reasoned that in 1968, the Veteran was treated for a facial rash that was diagnosed as impetigo.  The Veteran did not, at that time, have any other involvement of the body.  The Veteran did not have any tinea treatments in service.  The examiner observed that during the February 2012 VA examination, the Veteran did not report any facial involvement similar to that experienced in service, and he did not have a facial rash.  A records review showed only treatment for tinea versicolor.  The examiner diagnosed the Veteran's skin disorder as tinea versicolor, and opined that it that it was less likely related to service, and less likely related to the skin disorder diagnosed in service, specifically impetigo.  The examiner observed that impetigo was not a tinea infection, that impetigo does not cause tinea versicolor, and that they are different skin conditions requiring different treatments.
 
The record does not otherwise address the etiology of the Veteran's tinea versicolor.  There is no competent evidence linking any currently diagnosed skin disorder to service.  As such, the preponderance of the most probative evidence is against the claim, and it must be denied. 
 
In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that his tinea versicolor is related to service, he is not shown to possess any specialized training in any medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and diagnostic test results, were considered by VA physicians so that a medical opinion could be obtained.  The medical opinions following these examinations are, however, of greater probative value than the Veteran's lay contentions, as determining the etiology of a skin disorder, such as tinea versicolor, requires medical expertise.  The examiner's explanation that the appellant's current skin disorder, i.e., tinea versicolor, is not impetigo nor caused by impetigo is afforded high probative value given that the opinion was offered by a trained professional.  It is also well to note that there is no competent medical evidence to the contrary.  
 
To the extent the Veteran contends a continuity of symptomatology since service, the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  Nevertheless, 38 CFR § 3.303(b) is constrained by 38 CFR § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in 38 CFR § 3.309(a), and which does not include tinea versicolor.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).
 
Although the Veteran is presumed to have been exposed to herbicides in Vietnam, tinea versicolor is not among the diseases presumptively service-connected.  Hence, the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.
 
In short, the Board has reviewed all service treatment records, VA medical and private treatment records, and VA examination reports.  While there is evidence of a current diagnosis, without competent evidence linking a current skin disorder, to include tinea versicolor, to service the benefit sought on appeal cannot be granted.  As a preponderance of the evidence is against finding that the Veteran's disorder is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.
 
 
ORDER
 
Entitlement to service connection for a skin disorder, to include tinea versicolor is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


